16 U.S. 249 (____)
3 Wheat. 249
MURRAY'S Lessee
v.
BAKER et al.
Supreme Court of United States.

*250 March 1st. Berrien, for the plaintiff.
*251 March 9th, 1818. JOHNSON, Justice, delivered the opinion of the court.
This is an action of ejectment. The defence set up is the act of limitations of the state of Georgia. The only question which the case presents is, whether the plaintiff, who resided in Virginia, comes within the exception in the act in favor of persons "beyond seas?" On this question, the court are unanimously of opinion, that to give a sensible construction to that act, the words "beyond seas" must be held to be equivalent to "without the limits of the state," and order this opinion to be certified to the circuit court of the district of Georgia.
Certificate for the plaintiff.